DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US18/20308, which claims benefit of U.S. Provisional Application No. 62/486,364, filed April 17, 2017. 

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-19 in the reply filed on January 05, 2022 is acknowledged.  Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, Applicant has elected without traverse the species C) comprises an antibody, from the group of species of analyte binding agent, drawn to claims 12-14.  Claim 1 is generic to the elected species.  Claims 1-11 and 14-19 read on the elected species and will be examined on the merits.  Claims 12 and 13 are withdrawn as being drawn to a non-elected species.  It is noted that claims 1-3, 10, 15-17 and 19 are currently amended, as are claims 21, 24 and 26 of non-elected Group II. 
The traversal is on the grounds that the combination of the cited references does not make obvious an assembly based on at least two molecules (as cited in independent claim 20 of Group II), each comprising nucleic acids and an organic polymer, and does not provide a reasonable expectation that nucleic acid monomers when each includes an organic polymer can form a stable assembly.  This is not found 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an assembly comprising at least two molecules, wherein each molecule comprises a nucleic acid hairpin loop, a nucleic acid stem, nucleic acid dendrites comprising a binding dendrite and an extension dendrite, and polyethylene glycol (PEG), and further wherein the nucleic acid hairpin loop sequence of at least one first molecule is complementary to the nucleic acid binding dendrite sequence of at least one second molecule, also wherein the nucleic acid hairpin loop 
	Factors to be considered in determining whether a disclosure meets the scope of enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention
	The claims are drawn to an assembly comprising at least two molecules, wherein each molecule comprises a nucleic acid hairpin loop, a nucleic acid stem, nucleic acid dendrites comprising a binding dendrite and an extension dendrite, and an organic 

	The breadth of the claims
	The claims are drawn to an assembly comprising at least two molecules, wherein each molecule comprises a nucleic acid hairpin loop, a nucleic acid stem, nucleic acid dendrites comprising a binding dendrite and an extension dendrite, and an organic polymer, and at least one nucleic acid trigger coupled to an analyte binding agent, wherein the nucleic acid trigger is complementary to a nucleic acid stem and a binding dendrite.  In addition, the nucleic acid hairpin loop sequence of at least one first molecule is complementary to the nucleic acid binding dendrite sequence of at least one second molecule, also wherein the nucleic acid hairpin loop sequence of at least one second molecule is complementary to the nucleic acid binding dendrite sequence of at least one first molecule.  Dependent claims 2 and 3 indicates ranges for the nucleotide lengths of the hairpin sequence and the binding dendrite sequence, claims 4 and 5 indicates ranges for the nucleotide lengths of the extension dendrite, claims 6 and 7 indicates ranges for the nucleotide lengths of the nucleic acid trigger, and claims 8 and 9 indicates ranges for the nucleotide lengths of the nucleic acid stem.  The organic polymer comprises polyethylene glycol (PEG), wherein the PEG may comprise 16-20 carbon units (claims 11 and 12).  No other examples of organic polymers are indicated.  

	Quantity of Experimentation
	The quantity of experimentation in this area is large since determination of an assembly comprising nucleic acid hairpin loop, stems and dendrite sequences, a nucleic acid trigger, and any type of organic polymer would require testing of a large number of different compositions to achieve the desired effect of the assembly.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  

	The unpredictability of the art and the state of the prior art
	This is a very unpredictable art with regards to formation of dendritic polymers, particularly those comprising both nucleic acids and an organic polymer.  For example, Owen et al. (U.S. Patent Pub. No. 2017/0189543) teaches formation of dendrimers useful as drug conjugates comprising discrete units comprising a polymer such as polyethylene glycol (PEG), wherein the PEG provides improved physiochemical properties to the dendrimers such as improved chemical stability (see Abstract and 
	Ma et al. (Analyst (2016) 141:2883-2886, cited on IDS of 10/17/2019) teaches methods for rapid and enzyme-free nucleic acid detection based on exponential hairpin assembly in complex biological fluids wherein four programmable nucleic acid hairpins are used to construct a larger and more uniform nanoporous structure in a short time without requiring the input of a large number of staple strands, wherein the four hairpins are metastable in the absence of a DNA target, but wherein the assembly is triggered in the presence of the target DNA molecule to proliferate an enzyme-free chain-branching hybridization reaction among the hairpins leading to a large dendrimer (see Abstract, p. 1, column 2, lines 13-39 and Figure 1).  However, Ma does not teach a method wherein the nucleic acid used in the polymerization comprises an organic polymer. 
	Pierce et al. (U.S. Patent Pub. No. 2006/0228733, cited on IDS of 01/05/2022) teaches hybridization chain reaction (HCR) amplification for in situ imaging of analytes in a biological sample, wherein HCR is able to rapidly amplify a signal based on a small amount of analyte present, and is able to image a diversity of analytes in the same sample (paragraph 10).  Pierce further teaches that HCR comprises contacting the sample with a probe comprising a target region and an initiation region, wherein the target region is able to specifically bind to the analyte of interest, while the initiation region is able to initiate the polymerization of labeled nucleic acid monomers, wherein a fluorescent signal is generated upon formation of a polymer of the labeled monomers 
		
	Working Examples
	The specification has 19 working examples that include dendritic amplifier design considerations, examples sequences for self-assembling dendritic polymerization systems, labeling techniques, barcode labeling approaches, and various detection protocols for DNA, RNA and protein detection.  Results are presented in Figures 7-10 and 12-20). 

	Guidance in the Specification
	The specification provides several examples of design and testing of various assemblies comprising the claimed nucleic acid structures, wherein the organic polymer is PEG, including various means for labeling and detection for DNA, RNA and protein analytes.  However, there are no examples or teaching of assemblies comprising an organic polymer other than PEG. 

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high as shown by the cited prior art, and the specification provides one with little description or guidance that leads one to preparing an assembly comprising at least two molecules, wherein each molecule comprises a nucleic acid hairpin loop, a nucleic acid stem, nucleic acid dendrites comprising a binding dendrite and an extension dendrite, 
	In summary, an assembly comprising PEG are the only assemblies described in the disclosure that are effective in functioning in triggered self-assembled polymerization.  It is noted that the specification does support variations of the design with respect to lengths or size of PEG in the molecules of the assembly (see paragraph 42 of the published application), but does not teach or suggest substituting PEG with any other organic polymers. 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites the 

Status of the Prior Art

7.	The claimed invention is novel and unobvious over the prior art, as no prior art was identified that teaches or suggests an assembly as currently claimed, wherein the assembly comprises at least two molecules, wherein each molecule comprises a nucleic acid hairpin loop, a nucleic acid stem, nucleic acid dendrites comprising a binding dendrite and an extension dendrite, and an organic polymer, and at least one nucleic acid trigger coupled to an analyte binding agent, wherein the nucleic acid trigger is complementary to a nucleic acid stem and a binding dendrite.  The teachings of Ma et al. (Analyst (2016) 141:2883-2886, cited on IDS of 10/17/2019) and Pierce et al. (U.S. Patent Pub. No. 2006/0228733, cited on IDS of 01/05/2022) are determined to be the closest prior art to the currently claimed invention.  As discussed above, Ma teaches methods for rapid and enzyme-free nucleic acid detection based on exponential hairpin assembly in complex biological fluids wherein four programmable nucleic acid hairpins are used to construct a larger and more uniform nanoporous structure in a short time without requiring the input of a large number of staple strands, wherein the four hairpins are metastable in the absence of a DNA target, but wherein the assembly is triggered in the presence of the target DNA molecule to proliferate an enzyme-free chain-branching hybridization reaction among the hairpins leading to a large dendrimer (see Abstract, p. 
	Similarly, while Pierce teaches a hybridization chain reaction (HCR) amplification method for in situ imaging of analytes in a biological sample that comprises contacting the sample with a probe comprising a target region and an initiation region, wherein the target region is able to specifically bind to the analyte of interest, while the initiation region is able to initiate the polymerization of labeled nucleic acid monomers (see paragraph 11 and Figures 1A-E), there is no teaching or suggestion in Pierce that the probe or nucleic acid monomers comprise an organic polymer.  While the reference of Owen et al. (U.S. Patent Pub. No. 2017/0189543) teaches formation of dendrimers useful as drug conjugates comprising discrete units comprising a polymer such as polyethylene glycol (PEG), wherein the PEG provides improved physiochemical properties to the dendrimers such as improved chemical stability (see Abstract and paragraphs 16-36, 99 and 144-146), Owen is silent with regards to assemblies comprising at least two molecules, each comprising nucleic acid loop, stem and dendrite sequences that also comprise an organic polymer, and wherein the assembly comprises a nucleic acid trigger.  The macromolecules taught by Owen may comprise dendrimer structures comprising, for example, lysine, wherein PEG serves as a linker that connects a pharmaceutically active agent to a core of at least two building units of a dendrimer (see paragraphs 16-27 and 144-146), but there is no motivation provided by Owen to design nucleic acid-based assemblies comprising hairpin/stem structures and dendrites comprising PEG according to the currently claimed invention. 

Conclusion

8.	Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(a) with regards to scope of enablement.  In addition, claims 1-11 and 14-19 are rejected 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 1-11 and 14-19 are free of the prior art, as also discussed above. 

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637